NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3069-14T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

CARLOS M. CINTRON, JR., a/k/a
CARLOS M. CITRON, CARLOS M.
JR., and CARLOS CIBTRON,

        Defendant-Appellant.

_______________________________

              Submitted February 13, 2017 – Decided August 29, 2017

              Before Judges Sabatino and Nugent.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Ind. No. 13-07-
              0625.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Kevin G. Byrnes, Designated
              Counsel, on the brief).

              Grace H. Park, Acting Union County Prosecutor,
              attorney for respondent (Bryan S. Tiscia,
              Special    Deputy   Attorney    General/Acting
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM
     After observing defendant Carlos M. Cintron, Jr. complete a

hand-to-hand       marijuana      sale    on    an     Elizabeth       street,   law

enforcement officers obtained a search warrant for his apartment,

where they seized marijuana and Ziploc bags. Following defendant's

indictment,    a    jury    found   him   guilty      of   controlled     dangerous

substance (CDS) offenses and the trial court sentenced him to an

aggregate four-year prison term.                 Defendant appeals from the

December 5, 2014 judgment of conviction.

     On   appeal,    defendant      argues      the    trial   court    erroneously

denied his suppression motion.                Defendant also contends he was

denied due process of law for the following reasons:                      the State

did not provide him with adequate notice of the charges; his right

to confront witnesses was violated by the admission of hearsay

statements    and    by    an    officer's     statements      implying    evidence

outside the record inculpated him; the State did not establish an

uninterrupted      chain    of   custody;      the    prosecutor   nullified     the

jury's power of nullification; and the trial court improperly

instructed the jury.            Lastly, defendant argues his sentence is

excessive.

     Defendant did not raise at trial many of the arguments he

raises on appeal.         We find no plain error in the arguments he now

raises for the first time, and we find no merit in the remaining

arguments.    Accordingly, we affirm his convictions and sentence.

                                          2                                 A-3069-14T3
     In July 2013, a Union County grand jury charged defendant in

a   four-count    indictment   with       fourth-degree   distribution        of

marijuana,    N.J.S.A.   2C:35-5(a)(1)      and   N.J.S.A.    2C:25-5(b)(12)

(count one); third-degree distribution of marijuana within five

hundred feet of a public park, N.J.S.A. 2C:35-7.1 (count two);

fourth-degree     possession   of     marijuana    with      the   intent     to

distribute, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(12)

(count three); and third-degree possession of marijuana with the

intent to distribute within five hundred feet of a public park,

N.J.S.A. 2C:35-7.1 (count four).1            In addition, police charged

defendant in a complaint with the disorderly persons offenses of

possession of less than fifty grams of marijuana, N.J.S.A. 2C:35-

10(a)(4), and possession of drug paraphernalia with the intent to

use, N.J.S.A. 2C:36-2.

     Following    the    indictment    defendant    filed     a    suppression

motion, which the trial court ultimately denied following a limited

hearing.     The court declined to conduct a hearing concerning the

reliability of a confidential informant (CI), who had given police

information used to obtain the search warrant for defendant's

residence.




1
  Each count alleged defendant possessed marijuana "in a quantity
of less than one ounce."

                                      3                                A-3069-14T3
       The State dismissed the indictment's third and fourth counts

before trial and a jury found defendant guilty of the first and

second counts.   The court found defendant guilty of the disorderly

persons CDS offenses.

       The court sentenced defendant to a one-year prison term on

count one and to a concurrent four-year prison term on count two;

imposed appropriate fines and assessments; and revoked defendant's

driving privileges for six months.          The court fined defendant for

the disorderly persons offenses.

       The State developed the following proofs at trial.         On April

5, 2013, at approximately 3:00 p.m., Officer Carmine Giannetta and

Detective Athanasio Mikros began conducting surveillance in the

area of Sixth and Livingston Streets in Elizabeth.                They saw

defendant exit the rooming house where he lived and enter his car.

Defendant    drove   away,   and      the   officers   followed   him     for

approximately one mile until he stopped in front of a residence.

Officer Giannetta watched as a Hispanic male, later identified as

Omar Martinez, came out of the residence and approached defendant's

car.     Defendant   and   Martinez    spoke   briefly,   Martinez    handed

defendant money, and defendant handed Martinez a few "small items."

Martinez returned to his residence and defendant drove away.

Officer Giannetta contacted Lieutenant Keily and Officer Jorge

Joaquim, who followed defendant.

                                       4                             A-3069-14T3
      Officer Giannetta and Detective Mikros knocked on the front

door of Martinez's residence.       A woman invited the officers inside

where they encountered Martinez.             Based on a conversation with

Martinez, Officer Giannetta entered a bathroom and seized three

bags of marijuana from under a carpet wrapped around the base of

the toilet. Officer Giannetta secured the marijuana in his pocket,

placed     Martinez   under    arrest,      and   returned   to    defendant's

apartment.

      Officer Giannetta testified he recognized the contents of an

exhibit — three yellow Ziploc bags of marijuana inside a larger

plastic bag — as the CDS he seized from Martinez's home.                    Asked

how the three the smaller "baggies" got into the larger bag,

Officer Giannetta explained, "[w]e bring the evidence into our

office.     We have evidence bags, tape and so forth.              The officer

places it in the bag.         He puts all the important information on

the front here and we seal it and we place it in [Elizabeth Police

Department] property."        Officer Giannetta identified the blue tape

on   one   of   the   "baggies"    as    coming    from   the     Union    County

Prosecutor's Office Laboratory.




                                        5                                 A-3069-14T3
     Officer Giannetta identified the location of Martinez's house

on a "500-foot map" as being within five hundred feet of a public

park.2

     Meanwhile, Lieutenant Keily and Officer Joaquim, assisted by

uniformed      officers     driving   a     marked    police   vehicle,   stopped

defendant's car.          The officers arrested defendant, searched him

incident to the arrest, and seized from his person two cell phones,

keys,    and   $54   in    cash.      The       uniformed   officers   transported

defendant to police headquarters.                 Lieutenant Keily and Officer

Joaquim drove to defendant's residence to meet Officer Giannetta

and Detective Mikros.         Lieutenant Keily kept defendant's keys.

     Once the four officers arrived at defendant's residence,

Lieutenant Keily gave Detective Mikros defendant's keys.                        The

officers were not certain which of the four rooms in the rooming

house was defendant's.        That dilemma was resolved when defendant's

cousin, who resided in a neighboring room, came up the staircase

of the residence.         The officers learned the building was a rooming

house with a common bathroom and four numbered doors, each leading


2
    Before the trial started, defense counsel told the court there
was no problem with the map, only whether Martinez's house was
located within the 500-foot area.     During his trial testimony,
Officer Giannetta drew an "X" on an enlarged version of the map
to show where within the 500 feet Martinez's residence was located.
In summation, defendant conceded Martinez's residence was within
500 feet of a public park.


                                            6                              A-3069-14T3
to a separate residential room.     Detective Mikros used defendant's

key to unlock defendant's front door, but did not enter the room.

Rather, after securing the door shut, Detective Mikros and Officer

Giannetta left to obtain "legal authorization" to enter the room.3

After   receiving   such   authorization,   the   officers   returned   to

defendant's room and proceeded inside.

     Defendant's room was approximately six feet long by eight

feet wide.    Detective Mikros noted the room contained a bed, a

small refrigerator, a television, a dresser, and men's clothing.

After searching the room, Detective Mikros found and seized a

folder containing various documents bearing defendant's personal

information and two photographs of defendant.         In addition, the

detective discovered a sandwich bag containing suspected marijuana

and two empty yellow Ziploc bags.       During his trial testimony,

Detective Mikros identified these items as those he seized from

defendant's room.      The items were contained within a sealed

Elizabeth Police evidence bag with yellow and white markings and

blue tape made or placed by someone in "the lab."




3
  To avoid undue prejudice to defendant in front of the jury, the
court suggested the phrase "legal authorization" as an appropriate
alternative to "search warrant." The judge instructed the jury
not to speculate what the basis of that "legal authorization" was.


                                   7                             A-3069-14T3
     Following the close of the State's case, defendant made "a

motion for acquittal," which the court denied.          Defendant called

two cousins as witnesses.      Juan Andino testified he lived in an

adjacent room of the rooming house and worked across the street.

Shortly before lunch, between approximately noon and 1:30 p.m. on

the day defendant was arrested, Andino saw police outside of the

rooming house.      Two police officers were inside the open garage

door and another stood near a parked car.          Andino saw a fourth

officer by the staircase of the residence.        That officer followed

Andino as he walked into the building.

     Inside   the   common   area,   Andino   noticed   the   officer   had

defendant's house keys, which he used to enter defendant's room.

Andino went to his own room, and when he came out, the police said

he could not leave.     For the next hour, Andino heard the officers

searching defendant's room.     After receiving permission to leave,

Andino observed defendant's room in a "disheveled" condition as

if the police had "turned it upside down."

     Defendant's other cousin, Edward Rivera, worked in the garage

below the rooming house.     When Rivera arrived at the garage around

noon, he saw law enforcement officers upstairs, where they remained

for approximately three or four hours.        However, because he never

went upstairs, Rivera did not know the specific nature of the

police activity.

                                     8                             A-3069-14T3
     In summation, defendant argued the State's case was mostly

circumstantial,   fraught   with   problems,   and   did   not   establish

beyond a reasonable doubt either that defendant was at Martinez's

house and distributed three bags of marijuana, or that defendant

intended to distribute drugs.      The jury disagreed and convicted

defendant.

     On appeal, defendant argues:

          POINT I

          THE DEFENDANT'S RIGHT TO DUE PROCESS OF LAW
          AS GUARANTEED BY THE FOURTEENTH AMENDMENT TO
          THE UNITED STATES CONSTITUTION AND ART. I,
          PAR. 1 OF THE NEW JERSEY CONSTITUTION WAS
          VIOLATED BY THE FAILURE OF THE TRIAL COURT TO
          INSTRUCT THE JURY ON THE LESSER-INCLUDED
          OFFENSE OF POSSESSION OF MARIJUANA (Not Raised
          Below).

          POINT II

          THE DEFENDANT'S RIGHT TO CONFRONTATION AS
          GUARANTEED BY THE SIXTH AMENDMENT TO THE
          UNITED STATES CONSTITUTION AND ART. I, PAR.
          10 OF THE NEW JERSEY CONSTITUTION WAS VIOLATED
          (Not Raised Below).

               A.   The Police Improperly Implied
               that They Had Information [O]utside
               the Scope of the Trial Record that
               Implicated the Defendant in the
               Commission of the Crimes.

               B.   The [T]rial Court Erroneously
               Admitted Hearsay Paper Evidence
               Prepared [b]y the Government [t]o
               Prove an Essential Element of the
               Crime.


                                   9                               A-3069-14T3
POINT III

THE DEFENDANT'S MOTION FOR A JUDGEMENT OF
ACQUITTAL SHOULD HAVE BEEN GRANTED.

POINT IV

THE TRIAL COURT FAILED TO INSTRUCT THE JURORS
ON ALL THE ESSENTIAL ELEMENTS OF THE
DISTRIBUTION OF MARIJUANA (Not Raised Below).

POINT V

THE DEFENDANT'S RIGHT TO DUE PROCESS OF LAW
AS GUARANTEED BY THE FOURTEENTH AMENDMENT TO
THE UNITED STATES CONSTITUTION AND ART. 1,
PAR. 1 OF THE NEW JERSEY CONSTITUTION WAS
VIOLATED WHEN THE PROSECUTOR NULLIFIED THE
JURY'S POWER OF NULLIFICATION.   (Not Raised
Below).

POINT VI

THE DEFENDANT'S RIGHT TO DUE PROCESS OF LAW
AS GUARANTEED BY THE FOURTEENTH AMENDMENT TO
THE UNITED STATES CONSTITUTION AND ART. 1,
PAR. 1 OF THE NEW JERSEY CONSTITUTION WAS
VIOLATED BY THE FAILURE OF THE STATE TO SHOW
A PROPER FOUNDATION AND AN UNINTERRUPTED CHAIN
OF CUSTODY.

POINT VII

THE DEFENDANT'S RIGHT TO DUE PROCESS OF LAW
AS GUARANTEED BY THE FOURTEENTH AMENDMENT TO
THE UNITED STATES CONSTITUTION AND ART. 1,
PAR. 1 OF THE NEW JERSEY CONSTITUTION WAS
VIOLATED BY THE ACCUMULATION OF TRIAL ERRORS
(Partially Raised Below).

POINT VIII

THE DEFENDANT'S RIGHT TO DUE PROCESS OF LAW
AS GUARANTEED BY THE FOURTH AMENDMENT TO THE
UNITED STATES CONSTITUTION AND ART. 1, PAR. 7

                     10                          A-3069-14T3
           OF THE NEW JERSEY CONSTITUTION WAS VIOLATED:
           THE     AFFIDAVIT     CONTAINED    INADEQUATE
           INFORMATION TO SUPPORT PROBABLE CAUSE, AND IT
           CONTAINED    INTENTIONALLY    OR   RECKLESSLY
           MISLEADING STATEMENTS AND OMISSIONS.

           POINT IX

           THE DEFENDANT'S RIGHT TO PROCEDURAL DUE
           PROCESS AND FAIR NOTICE AS GUARANTEED BY THE
           FOURTEENTH AMENDMENT TO THE UNITED STATES
           CONSTITUTION AND ART. 1, PAR. 1 OF THE NEW
           JERSEY CONSTITUTION WAS VIOLATED BY THE
           STATE'S FAILURE TO PROVIDE ADEQUATE NOTICE OF
           THE CHARGES TO PERMIT THE DEFENDANT TO RAISE
           A COMPLETE DEFENSE.

           POINT X

           THE SENTENCE IS EXCESSIVE

                 A. The Trial Court Improperly
                 Balanced   the    Aggravating and
                 Mitigating Factors.

                 B.   The Imposition of a Four-Year
                 Period of Parole Ineligibility for
                 a Gram of Marijuana is Wholly
                 Disproportionate   to  the   Crime,
                 Shocks the Judicial Conscience, and
                 is Cruel and Unusual.

                 C. Merger Applies.

      Defendant did not raise before the trial court the arguments

he now raises in Points I, II, IV and V.               For that reason, we

review them for plain error, that is, error "clearly capable of

producing an unjust result."         R. 2:10-2; see also R. 1:7-2; State

v.   Montalvo,   229 N.J. 300,   320-21   (2017)    (noting   that   jury

instructions are reviewed for plain error if defendant did not

                                      11                             A-3069-14T3
object   to   the     instructions     at   trial).         "Regarding      a    jury

instruction,     'plain     error     requires     demonstration       of       legal

impropriety in the charge prejudicially affecting the substantial

rights of the defendant and sufficiently grievous to justify notice

by the reviewing court and to convince the court that of itself

the error possessed a clear capacity to bring about an unjust

result.'"     Montalvo, supra, 229 N.J. at 321 (quoting State v.

Chapland, 187 N.J. 275, 289 (2006)).

     In his first point, defendant argues that the facts do not

necessarily suggest a drug transaction, and that he and Martinez

could have shared joint possession of the marijuana.                   He asserts

the "fact that Martinez gave [defendant] money does not make it a

drug sale.    Martinez could have been giving [defendant] gas money

for picking up their [jointly possessed] marijuana."                   The court

therefore should have charged the jury on possession as a lesser-

included    offense    of   possession      with   intent    to   distribute       or

distribution    of    marijuana.       In    his   fourth     point,    defendant

challenges     this    excerpt      from    the    distribution     charge:        to

"distribute means the transfer, actual, constructive or attempted

from one person to another of a [CDS]."               Defendant alleges the

jury had no guidance on what constituted an attempt based on the

language of that charge.



                                       12                                   A-3069-14T3
     Concerning defendant's sale of marijuana to Martinez, we find

no error in the court not charging possession as a lesser-included

offense of possession with intent to distribute or distribution

of marijuana.     A trial court "shall not charge the jury with

respect to an included offense unless there is a rational basis

for a verdict convicting the defendant of the included offense."

N.J.S.A. 2C:1-8(e).      There must "be a rational basis in the

evidence to support a charge on that included offense."       State v.

Cassady, 198 N.J. 165, 178 (2009) (quoting State v. Thomas, 187
N.J. 119, 131 (2006)).     Here defendant's fantastical speculation

about the reasons Martinez gave defendant money does not constitute

"a rational basis in the evidence" to support a charge on a

possessory   offense.     Defendant   distributed   the   marijuana    to

Martinez.    No facts rationally suggest any other explanation for

the exchange of money for drugs.

     Defendant's contention concerning the charge on distribution

is also devoid of merit.    The trial court substantially followed

the model jury charge.      Moreover, considering police observed

defendant sell marijuana, recovered the marijuana from the buyer,

and recovered additional marijuana from defendant's single-room

residence, we are unconvinced "that of itself the error possessed

a clear capacity to bring about an unjust result."           Montalvo,

supra, 229 N.J. at 321.

                                 13                             A-3069-14T3
     For similar reasons, we reject defendant's argument in Point

II that his Sixth Amendment right to confront witnesses was

violated.     Defendant contends the State implied he was a drug

dealer    through   the    officers'      testimony     they    were   conducting

surveillance, Officer Giannetta's testimony that his attention was

drawn to defendant, and the absence of any explanation for these

events.    Defendant further alleges the error was exacerbated when

Gianetta     testified     that    after     entering     the    residence     and

confronting Martinez, Giannetta said, "I was instructed by Mr.

Martinez to the bathroom area and a small carpet area that wraps

around the toilet and located three yellow-tinted bags of marijuana

that were — he placed under there."

     Nothing in Officer Gianetta's testimony suggested he had

received incriminating testimony from a non-testifying witness

about    defendant,   or    that    the     officer   "possesse[d]      superior

knowledge, outside the record, that incriminates the defendant."

State v. Branch, 182 N.J. 338, 348, 351 (2005).                 Although Officer

Gianetta testified he was conducting surveillance and, when asked

if "anything dr[e]w your attention while you were conducting that

surveillance," responded with defendant's name, nothing in that

exchange implied that someone had given police information about

defendant.    Nothing in that exchange suggested, for example, that

defendant had prior convictions, the area under surveillance was

                                       14                                 A-3069-14T3
known for drug activity, or that police had been provided with

information      about   defendant's    criminal       activity.       For     these

reasons, and in view of the overwhelming evidence of defendant's

guilt, we find no plain error in Officer Gianetta's testimony that

defendant drew his attention when he was conducting surveillance.

     Nor do we find reversible error in the admission of Martinez's

"instruction" to Officer Gianetta to go to the bathroom where the

officer found "three yellow-tinted bags of marijuana that . . .

[Martinez] placed . . . there."         We note the prosecutor carefully

phrased    the   question:   "what,     if   anything,     did   you    do     after

Detective Mikros had that conversation with Martinez?"4                           The

prosecutor's reference to a conversation, without its content, was

elicited to explain Officer Gianetta's conduct.                    The officer's

answer, which included what he was told in addition to what he

did, was partially non-responsive.

     Nonetheless, even without the hearsay statement, the officer

would have testified he found three baggies of marijuana, in a

residence    Martinez     entered,     shortly    after    officers     observed

Martinez    give     defendant   money       in    a    hand-to-hand          street

transaction.      The obvious inference was the officers seized the

marijuana defendant sold to Martinez.             The permissible testimony


4
    The prosecutor had elicited testimony that the detective and
Martinez had conversed.

                                       15                                    A-3069-14T3
all   but   nullified    any   prejudicial     impact     the    officer's      non-

responsive    repetition       of   Martinez's    hearsay       statement     might

otherwise have caused, a consideration that could explain why

defendant did not object.           In any event, considering the hearsay

statement in the context of the entirety of the State's proofs,

we conclude the hearsay statement did not constitute an error that

was clearly capable of causing an unjust result.

      Defendant also argues the State's introduction of the map

depicting the area within 500 feet of a public park violated his

Sixth Amendment right to confront witnesses because no one involved

in the map's preparation testified at trial.                      Following the

submission of briefs in this case, the Supreme Court decided State

v. Wilson, 227 N.J. 534 (2017), in which it held such maps were

"nontestimonial    and    that      [their]   admission    therefore    did      not

violate defendant's confrontation rights."           Id. at 538.       The Court

determined such maps were "admissible, if properly authenticated,

under N.J.S.A. 2C:35-7.1(e) and as public records pursuant to

N.J.R.E. 803(c)(8)."      Ibid.      In the case before us, authentication

of the map was not an issue at trial and is not an issue on appeal.

      We have considered defendant's arguments in Points III, V

through VII, and IX in light of the record and applicable legal

principles and find them to be without sufficient merit to warrant

discussion in a written opinion.            R. 2:11-3(e)(2).

                                       16                                   A-3069-14T3
     In Point VIII, defendant challenges on several grounds the

"affidavit supporting the [search] warrant" of his residence.

Defendant asserts the affidavit "did not adequately articulate the

factual     basis   for   the   informant's   knowledge,    nor   did     it

'demonstrate' that the informant had been reliable in the past,

as required by law."      Defendant also asserts "the facts themselves

were wholly inadequate to establish probable cause. No officer

ever observed drugs on the defendant, in his car, in his house,

or anywhere near him."      Lastly, defendant contends "the supporting

affidavit     contained     intentional    and/or   reckless      material

misrepresentations and omissions."        Not one of these arguments has

any merit.

     Following defendant's arrest, the police obtained the warrant

to search his room.       Detective Mikros testified before a Superior

Court judge; he did not submit an affidavit.               The detective

testified he received information from a CI that defendant was

selling marijuana out of his residence.         In the past, the CI had

given information that resulted in the issuance of approximately

fifteen search warrants and "over [seventy] to [eighty] arrests."

The warrants resulted in the seizure of controlled dangerous

substances, weapons, and cars.

     According to Detective Mikros, the CI told him defendant sold

marijuana from his home, which the CI identified by its street

                                    17                             A-3069-14T3
address and floor. The CI said defendant only "brings out whatever

the person orders.   So if you order two bags, one bag, three bags,

he's only gonna deliver whatever the delivery order is." Detective

Mikros testified the CI's information was based on his personal

knowledge from ordering from defendant, as recently as "a couple

weeks ago."

     Detective   Mikros     recounted    the    events   culminating      in

defendant's arrest, including the surveillance, the observation

of defendant and Martinez's hand-to-hand street transaction, and

the seizure of marijuana from the residence Martinez entered after

the street transaction.      Martinez not only identified defendant

as the person who sold him the marijuana, but also gave police

defendant's   cellular    phone   number.      Defendant's   phone,   which

police had confiscated, rang when the detective dialed the number.

     Detective Mikros also related how he had driven to defendant's

room after arresting him.         While in the hallway of the rooming

house, defendant's cousin arrived and verified which room was

defendant's and that defendant lived there alone.            The detective

could smell raw marijuana emanating from a room.

     "The standards for determining probable cause to arrest and

probable cause to search are identical."        State v. Moore, 181 N.J.
40, 45 (2004) (citing State v. Smith, 155 N.J. 83, 92 (1998)).

"Probable cause exists if the facts and circumstances known to the

                                    18                             A-3069-14T3
officer warrant a prudent man in believing that the offense has

been committed."         State v. Novembrino, 105 N.J. 95, 106 (1987)

(quoting Henry v. United States, 361 U.S. 98, 100-02, 80 S. Ct.
168, 170-71, 4 L. Ed. 2d 134, 137-38 (1959)).             "Before issuing any

warrant, a judge must be satisfied that there is probable cause

to believe that a crime has been or is being committed at a

specific location or that evidence of a crime is at the place to

be searched."         State v. Evers, 175 N.J. 355, 381 (2003) (citing

State v. Sullivan, 169 N.J. 204, 210-11 (2001)).

       Here,    the   facts   the   State   established    through    Detective

Mikros's testimony — most of which defendant has failed to mention

in his brief — establish probable cause, as the issuing judge

found.   The detective's testimony concerning the CI's past history

established the CI's veracity. See Sullivan, supra, 169 N.J. at

213.   Moreover, our courts have recognized "the smell of marijuana

itself constitutes probable cause 'that a criminal offense ha[s]

been committed and that additional contraband might be present.'"

State v. Walker, 213 N.J. 281, 290 (2013) (alteration in original)

(quoting State v. Nishina, 175 N.J. 502, 516-17 (2003)).

       Defendant's contention the detective's testimony contained

material       misrepresentations      is   equally   lacking        in    merit.

Defendant's cousin, Juan Andino, testified at the suppression

hearing to essentially the same facts he testified to at trial,

                                       19                                 A-3069-14T3
as did the law enforcement officers.       Defendant argued that

Andino's testimony that police searched defendant's rooms hours

before they arrested him demonstrated the warrant was issued based

on material misrepresentations. The trial court found the officers

credible and Andino incredible.     The trial court's credibility

determinations are amply supported by the record.   We thus defer

to them.   State v. Diaz-Bridges, 208 N.J. 544, 565 (2012).

     Lastly, defendant argues in Point X that his sentence is

excessive. His primary emphasis is on the trial court's imposition

of custodial terms without parole eligibility.       Defendant is

mistaken, as evidenced by both the sentencing transcript and the

judgment of conviction.    The court imposed "flat" prison terms

with no period of parole ineligibility.     Defendant's remaining

arguments concerning his sentence are similarly lacking in merit

and do not warrant discussion in a written opinion.      R. 2:11-

3(e)(2).

     Affirmed.




                               20                             A-3069-14T3